IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 27, 2009
                                     No. 08-51009
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

LESLIE L GARNETT

                                                   Plaintiff-Appellant

v.

MIDLAND POLICE DEPARTMENT; SERGEANT DAVID SCARDINO, In their
individual capacity and in their capacity as police officers of Midland Police
Department; OFFICER D EDWARDS, In their individual capacity and in their
capacity as police officers of Midland Police Department

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                         for the Western District of Texas
                               USDC No. 7:08-CV-41


Before HIGGINBOTHAM, GARZA, and ELROD, Circuit Judges.
PER CURIAM:*
       Leslie L. Garnett filed a pro se civil rights complaint pursuant to 42 U.S.C.
§ 1983 against the Midland Police Department and two of its officers, Sgt. David
Scardino and Officer D. Edwards. Garnett alleged that he was required to
register as a sex offender under the Texas Code of Criminal Procedure beginning
in 1992. Garnett alleged that as of December 4, 2007, he was exempted from

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-51009

that requirement.     The substance of the complaint is that Edwards paid
uninvited visits to Garnett’s home on September 22, 2007, and February 6, 2008,
as part of the Midland sex offender monitoring program. The district court
denied Garnett’s motion for appointment of counsel, and he brought this
interlocutory appeal. See Robbins v. Maggio, 750 F.2d 405, 409-13 (5th Cir.
1985).
      Garnett now moves this court for leave to proceed in forma pauperis (IFP)
on appeal. Under F ED. R. A PP. P. 24(a)(5), this court may entertain a motion to
proceed IFP when the district court has denied a litigant leave to proceed IFP.
To proceed IFP on appeal, a movant must demonstrate that he is a pauper and
that he will raise nonfrivolous issues on appeal. Carson v. Polley, 689 F.2d 562,
586 (5th Cir. 1982). In this case, it is not necessary to determine Garnett’s
financial status because he cannot show a nonfrivolous issue for appeal.
      This court will not overturn a district court’s decision regarding
appointment of counsel unless the appellant shows a “clear abuse of discretion.”
Cupit v. Jones, 835 F.2d 82, 86 (5th Cir. 1987). A district court is not required
to appoint counsel for an indigent plaintiff in a civil rights action unless there
are exceptional circumstances. Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir.
1982). A review of the content and effectiveness of Garnett’s pleadings and
presentations to the district court supports the district court’s conclusion that
Garnett did not require the appointment of counsel. Garnett was able to defeat
the defendants’ motion to dismiss with both his pleadings and presentation at
a hearing before the district court.
      Garnett has not shown that he will present a nonfrivolous issue on appeal.
See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Accordingly, his motion
for leave to proceed IFP is denied, and the appeal is dismissed as frivolous. See
5 TH C IR. R. 42.2.




                                        2